Citation Nr: 0531753	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  00-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to January 
1972.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the file was returned to the Board for 
further review.

The issue of the veteran's entitlement to service connection 
for headaches is addressed in the REMAND portion of this 
document and such remand is to the RO through the VA's 
Appeals Management Center (AMC) in Washington, DC.  VA will 
contact the veteran in the event that further action is 
needed.  


FINDINGS OF FACT

1.  Service medical records are negative for complaints or 
findings of arthritis of the veteran's back.

2.  Arthritis of the veteran's back is first objectively 
identified in June 1979.

3.  Competent evidence linking the veteran's back arthritis 
to his military service is lacking.  


CONCLUSION OF LAW

Arthritis of the back was not incurred in or aggravated by 
service, not may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
September 2003 and had also been the subject of the Board's 
memorandum of September 2002 to its now defunct evidence 
development unit.  All of the actions previously sought by 
the Board through its prior development requests appear to 
have been completed in full as directed, and neither the 
veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in June 2001 advised the veteran of the existence of 
the VCAA and its requirements, and neither the veteran, nor 
his representative, challenges the sufficiency of that 
notice.  Finally, VA has secured all available pertinent 
evidence and conducted all appropriate development, including 
affording the veteran any needed VA medical examination.  
While the veteran's representative has requested that further 
remand of the issue of entitlement to service connection for 
back arthritis be undertaken in order to obtain VA medical 
opinion as to the etiology of the claimed disorder, this 
already has been completed and, hence, further remand would 
unnecessarily delay entry of a decision on the merits of the 
claim.  In all, the Board finds that VA has satisfied its 
duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of 
war, and a chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998).  

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service. As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

Service medical and personnel records of the veteran, 
including those received by VA in July 2003, are negative for 
complaints or findings involving arthritis of his back.  A 
fellow serviceman in a statement, dated in July 2002, 
reported that he was able to recall that the veteran went to 
sick call over and over while on active duty  for complaints 
of back pain.  In separate statements, dated in August 2000, 
the veteran's sister reported that the veteran had returned 
home after service with severe back pain and his brother 
stated that treatment from a chiropractor had been received 
by the veteran after service discharge, with the chiropractor 
allegedly telling the veteran that his spine was not straight 
because of an inservice accident.  

Arthritis of the veteran's back is first objectively 
identified in June 1979, more than seven years following his 
separation from service.  A period of private hospitalization 
followed in June and July 1980 for treatment of an on-the-job 
back injury.  A lumbar laminectomy and discectomy were 
performed in August 1980 for a three-year history of back 
pain; additional back surgery followed later in the 1980s for 
attempted repair of the veteran's lumbar disc disease.  

A private treating physician, P. Aaron, M.D., stated in a 
December 2000 report that it was the veteran's opinion that 
his back problems emanated from an inservice motor vehicle 
accident.  No opinion of Dr. Aaron himself was noted then or 
at any other time as to the etiology of the veteran's back 
problems.  Notice is taken that Dr. Aaron in a statement, 
dated in January 1987, reported a history of the veteran's 
construction employment for a period of 13 years, as well as 
the veteran's perception that his back pain was due to such 
employment.  

VA medical examinations were afforded the veteran in November 
2001, with findings from VA spine and neurological 
evaluations culminating in entry of opinions that the 
veteran's back pain originated after service or was unrelated 
to his periods of military service.  The basis of such 
opinions was a detailed review of the claims folder, which in 
pertinent part was noted to show that service medical records 
identified no diagnosis, treatment, or symptoms related to 
back arthritis; the veteran's employment as a construction 
worker was performed from 1972 to 1985; and private treatment 
records disclosed the postservice occurrence of a work-
related injury involving the veteran's back.  

While service medical records are negative for complaints or 
findings involving the veteran's back or any indication that 
inservice treatment was received for arthritis of the back, 
the statement provided by a fellow serviceman is to the 
effect that he had observed the veteran to be in back pain in 
service.  The existence of inservice back pain or treatment 
therefor does not equate to a showing of inservice back 
arthritis, and more importantly, the existence of a back 
arthritis is not objectively shown until more than seven 
years following the veteran's discharge from service.  
Moreover, competent evidence linking the veteran's back 
arthritis to his military service or any event thereof is 
totally lacking.  While the veteran himself is noted to link 
his current back arthritis to service, his opinions to that 
effect are not competent as he is not shown to be in 
possession of the medical background or training so as to 
render competent the opinions offered as to questions of 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  In the absence of this nexus 
evidence, the veteran's claim must fail.  

In reaching this decision, the Board notes that, inasmuch as 
a preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application 
in this instance.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for arthritis of the back is denied.  


REMAND

Among the veteran's contentions is his allegation that his 
headaches are proximately due to or the result of his 
service-connected residuals of a laceration of the forehead 
and scalp.  The legal authority governing claims of secondary 
service connection have not to date been cited in any 
statement of the case or supplemental statement of the case 
prepared by VA in connection with the instant claim.  Remand 
is required to correct this error.  

In addition, further medical input is deemed necessary in 
this instance in order to ascertain whether the veteran's 
claimed headaches are secondary to or the result of an 
aggravation of service-connected disablement.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).  Opinions are on file for and 
against the proposition that the veteran's headaches are the 
direct result of his service-connected laceration of the 
forehead and scalp, and it is noted that the question of 
whether service-connected disability has aggravated the 
veteran's headaches has not to date been addressed by any 
medical professional.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  All records of VA medical treatment, 
not already on file, which pertain to the 
veteran's claimed headaches and which 
were compiled at VA facilities since 
February 2002, must be obtained and added 
to the claims folder.

2.  Thereafter, the veteran must be 
afforded a VA neurological examination 
for the purpose of determining the 
relationship between his claimed 
headaches and his service-connected 
residuals of a laceration of the forehead 
and scalp, or other inservice head 
trauma.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner in the study of 
this case.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing.  All pertinent 
diagnoses must be set forth.  

The examiner is asked to provide a 
professional opinion and full supporting 
rationale as to the following:

(a)  Is it at least as likely 
as not that the veteran's 
headaches, if any, are the 
direct result of his service-
connected residuals of a 
laceration of the forehead and 
scalp, or other inservice head 
trauma?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected residuals of 
a laceration of the forehead 
and scalp, due to head trauma, 
have resulted in an increased 
level of severity of his 
headaches, such as to result in 
an aggravation thereof?

Use by the examiner of the "at 
least as likely as not" 
language is required.  

3.  Lastly, the issue of the veteran's 
entitlement to service connection for 
headaches, to include as secondary to 
residuals of a laceration of the forehead 
and scalp, due to head trauma must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, inclusive of 38 C.F.R. 
§ 3.310 (2005).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


